            Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              3/29/2021
                                                                       :
ARLENE ROSADO and CARLOS ROSADO,                                       :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20-cv-3913 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
IGNACIO CASTILLO, individually and d/b/a                               :
“EXCLUSIVE MANAGEMENT CO.”, EXCLUSIVE                                  :
REALTY CORP. and 118 REALTY ASSOC., LLC,                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs Arlene Rosado (“Arlene”) and Carlos Rosado (“Carlos”) move for default

judgment pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure. Plaintiffs allege that

Defendants Ignacio Castillo (“Castillo”), doing business as Exclusive Management Co.

(“Exclusive Management”), 118 Realty Association, LLC (“118 Realty”), and Exclusive Realty

Corp. (“Exclusive Realty”), failed to pay minimum wage and overtime wages as required by the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”), and the New York Labor Law (the

“NYLL”). Plaintiffs additionally seek liquidated damages, pre- and post-judgment interest, and

attorneys’ fees and costs. For the reasons discussed below, the Court orders the entry of default

judgment and awards $266,992.62 in damages (including prejudgment interest) and $6,835.50 in

attorney’s fees and costs.

                                       FACTUAL BACKGROUND

        The following facts are drawn from Plaintiffs’ complaint and are accepted as true for

purposes of this motion. Dkt. No. 1 (“Compl.” or “Complaint”). Plaintiffs have worked as
          Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 2 of 9




superintendents for a building located on 188th Street in the Bronx, New York. Compl. ¶ 2.

While Arlene has held the title “superintendent,” Carlos shared the daily responsibilities.

Plaintiffs’ roles included sweeping and mopping the building’s stairs, maintaining the

appearance of the front and back of the property, handling the property’s trash, showing

apartments to prospective tenants, providing orientation information to new tenants, cleaning

apartments when tenants had departed, and preparing apartments for new tenants. Id. ¶ 5.

Plaintiffs also provided general tenant services with respect to heat, electrical, or plumbing issues

on a 24-hour basis. Id. ¶ 6.

       Both Plaintiffs worked an average of thirty-six hours per week, and often worked in

excess of forty hours per week. Id. ¶¶ 44-45. Additionally, they were on call twenty-four hours

each day to respond to tenant issues. Id. ¶ 46. Plaintiffs allege they were never paid any

overtime wages. Id. ¶ 52. Plaintiffs allege that they were not provided with “the weekly, written

statement with every payment of wages, listing, among other things, the overtime rate of pay and

the number of overtime hours worked.” Id. ¶ 7. See also id. ¶ 10 (“Neither of the Plaintiffs was

ever provided with proper wage notices and/or wage statements.”).

       Arlene was paid a flat rate of $300.00 per month for the entire time she worked for

Defendants. Compl. ¶ 7. In addition, she lived in an apartment in the building rent-free. Id.

Carlos was not compensated for his work. Id. Plaintiffs’ electric and gas bills were paid for by

Defendant Exclusive Management, but Arlene paid out of pocket $150.00 per month for a phone

line that is used to field calls from Exclusive Management and from the building’s tenants. Id. ¶

8. Neither Plaintiff ever received a wage notice or wage statement. Id. ¶ 10. Plaintiffs were

terminated and ordered to vacate their apartment by letter dated January 27, 2020. Id. ¶¶ 12-13.




                                                 2
          Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 3 of 9




                                PROCEDURAL BACKGROUND

       Plaintiffs filed the Complaint on May 20, 2020. Castillo was served on June 2, 2020, and

118 Realty and Exclusive Realty were served on June 4, 2020. Dkt. Nos. 5-7. No Defendant

answered. On July 15, 2020, Plaintiffs submitted proposed certificates of default against

Defendants, which the Clerk granted. Dkt. Nos. 10-16. On July 28, 2020, Plaintiff filed a

motion for default judgment. Dkt. No. 17. The Court ordered the parties to appear for a

conference on September 15, 2020. No Defendant appeared at the conference.

                                     DEFAULT JUDGMENT

       Federal Rule of Civil Procedure 55 sets forth a two-step procedure to be followed for the

entry of judgment against a party who fails to defend: the entry of a default, and the entry of a

default judgment. See New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005).

       The first step, entry of a default, simply “formalizes a judicial recognition that a

defendant has, through its failure to defend the action, admitted liability to the plaintiff.” City of

New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011); see Fed. R. Civ. P.

55(a); see also Santillan v. Henao, 822 F. Supp. 2d 284, 290 (E.D.N.Y. 2011) (“A defendant’s

default is an admission of all well-pleaded factual allegations in the complaint except those

relating to damages.”). The second step, entry of a default judgment, “coverts the defendant’s

admission of liability into a final judgment that terminates the litigation and awards the plaintiff

any relief to which the court decides it is entitled, to the extent permitted” by the pleadings.

Mickalis Pawn Shop, 645 F.3d at 128; see also Fed. R. Civ. P. 55(b). Whether entry of default

judgment at the second step is appropriate depends upon whether the allegations against the

defaulting party are well pleaded. See Mickalis Pawn Shop, 645 F.3d at 137.

       Because a party in default does not admit conclusions of law, “a district court need not




                                                  3
            Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 4 of 9




agree that the alleged facts constitute a valid cause of action.” Id. (citation omitted); see Spin

Master Ltd. v. 158, 2020 WL 2766104, at *9 (S.D.N.Y. May 28, 2020) (“The essence of Fed. R.

Civ. P. 55 is that a plaintiff can obtain from a default judgment relief equivalent to but not

greater than that it would obtain in a contested proceeding assuming it prevailed on all of its

factual allegations.”). Therefore, this Court is “required to determine whether the plaintiff’s

allegations are sufficient to establish the defendant’s liability as a matter of law.” Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).

       “The legal sufficiency of these claims is analyzed under the familiar plausibility standard

enunciated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), aided by the additional step of drawing inferences in the non-

defaulting party’s favor.” WowWee Grp. Ltd. v. Meirly, 2019 WL 1375470, at *5 (S.D.N.Y.

Mar. 27, 2019). A default judgment entered on well-pleaded allegations does not reach the issue

of damages, and plaintiffs “must therefore substantiate [their] claim for damages with evidence

to prove the extent of those damages.” Hood v. Ascent Med. Corp., 2016 WL 1366920, at *15

(S.D.N.Y. Mar. 3, 2016), report and recommendation adopted, 2016 WL 3453656 (S.D.N.Y.

June 20, 2016), aff’d, 691 F. App’x 8 (2d Cir. 2017).

                                           DISCUSSION

       A.      Jurisdiction and Venue

       Jurisdiction over the FLSA claims is proper under 28 U.S.C. § 1331 and jurisdiction over

the NYLL claims is proper pursuant to 28 U.S.C. § 1367. Defendants are subject to the personal

jurisdiction of this Court. Castillo is a New York resident, Compl. ¶ 18, Exclusive Realty is a

New York corporation, Compl. ¶ 20, and Exclusive Management is alleged to be an

unincorporated alter ego of Exclusive Realty. Compl. ¶ 22. Venue is proper in the Southern




                                                  4
            Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 5 of 9




District of New York under 29 U.S.C. § 1132(e)(2), because Defendants transact business, reside

and have agents in this district, and a significant portion of the events giving rise to the claims

occurred in this district. Compl. ¶ 38.

       B.      Liability

       The factual allegations of the Complaint establish that Defendants are liable under FLSA

and the NYLL. Plaintiffs allege that Defendants did not compensate Carlos at all for any work

he performed in the last six years, in violation of both state and federal minimum wage law.

Carlos also alleges that he worked uncompensated overtime hours. These allegations are

sufficient to establish liability both under FLSA and the NYLL.

       Arlene alleges that, although she was paid a flat rate of $300 per week, which, along with

her rent-free apartment, satisfied state and federal minimum wage requirements, she often

worked more than 40 hours per week. Under FLSA, overtime must be paid “at a rate not less

than one and one-half times the regular rate at which [the employee] is employed.” 29 U.S.C. §

207(a)(1). Arlene alleges that she was never paid overtime for hours worked in excess of forty at

any time during her employment.

       Both Plaintiffs additionally allege that at no time during the past six years did they

receive notice and wage statements that are required under the NYLL. These claims are

sufficient to establish liability against Defendants.

       C.      Damages

               1.      Unpaid Wages

       Carlos avers in his affidavit that he worked 36 hours per week on average for the period

from 2014 to January 27, 2020, for an average of 5.14 hours per day, seven days per week. Dkt.

No. 19 ¶ 3. He offers the following calculation of the minimum wage to which he was entitled:




                                                  5
          Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 6 of 9




         Year                Days of Work           New York Minimum         Unpaid Wages
                                                           Wage
         2014                    225                    $8.75/hour          $10,119.40
         2015                    365                      $9/hour           $16,884.90
         2016                    366                   $10.50/hour          $19,753.08
         2017                    365                     $12/hour           $22,513.20
         2018                    365                   $13.50/hour          $25,327.35
         2019                    365                     $15/hour          $27,000.421
         2020                     27                     $15/hour            $2,081.70
       TOTAL                                                               $123,680.06
Additionally, under the NYLL, “liquidated damages are presumed unless defendants can show

subjective good faith.” Zubair v. EnTech Eng’g, P.C., 900 F. Supp. 2d 355, 360 n.3 (S.D.N.Y.

2012). A court may grant an award of liquidated damages against a defaulting party under FLSA

or the NYLL. See Rana v. Islam, 887 F.3d 118, 122 (2d Cir. 2018) (holding that a court may

grant liquidated damages against a defaulting party under FLSA or the NYLL, but may not

award cumulative liquidated damages under both statutes). Carlos offers the following

calculation of his liquidated damages.

         Year                Unpaid Wages          Liquidated Damages Liquidated Damages
                                                        Percentage
          2014                  $10,119.40                  25%                   $2,529.85
          2015                  $16,884.90                  25%                   $4,221.23
          2016                  $19,753.08                  25%                   $4,938.27
          2017                  $22,513.20          25% (through May             $15,647.45
                                                   20); 100% (through
                                                   the end of the year)
          2018                  $25,327.35                 100%                  $25,327.35
          2019                  $27,000.42                 100%                  $27,000.42
          2020                   $2,081.70                 100%                   $2,081.70
Carlos also claims he is entitled to 9% per annum interest on all of these sums. N.Y. C.P.R.L. §

5004. Including interest, the total amount of damages is as follows:


1
  Plaintiffs appear to have miscalculated this number. At $15/hour, 5.14 hours of work per day
in a 365-day year would amount to $28,141.50. Plaintiffs’ calculations seem to assume that
Plaintiffs were entitled only to $13.50 in months with 30 or 28 days. For example, they calculate
their minimum wage entitlement in February at $1,942.92. But $15 times 5.14 times 28 is
$2,158.80. $1,942.92 is $13.50 times 5.14 times 28. Jf those assumptions are accurate, the
correct total should have been $28,141.50.


                                                6
            Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 7 of 9




      Year             Unpaid       Liquidated        Subtotal         Interest          Total
                       Wages         Damages                                           Damages
      2014          $10,119.40       $2,529.85       $12,649.25     $6,334.68         $18,983.93
      2015          $16,884.90       $4,221.23       $21,106.13     $8,670.28         $29,776.41
      2016          $19,753.08       $4,938.27       $24,691.35     $7,914.76         $32,606.11
      2017          $22,513.20      $15,647.45       $38,160.65     $8,797.86         $46,958.51
      2018          $25,327.35      $25,327.35       $50,654.70     $7,119.41         $57,774.11
      2019          $27,000.42      $27,000.42       $54,000.84     $2,729.63         $56,730.47
      2020          $2,081.70        $2,081.70        $4,163.40         $0             $4,163.40
                                                                     GRAND           $246,992.622
                                                                     TOTAL
Thus, Carlos claims he is entitled to $246,992,62 in unpaid wages, liquidated damages, and

interest.

        Arlene does not claim that she is owed any unpaid wages, because Defendants provided

her with an apartment which counts against her minimum wage entitlement under New York

law. N.Y. Comp. Codes R. & Regs. tit. 12 § 141-1.5.

               2.       Notice and Wage Statements

        Under New York Labor Law § 198-1b, employers are required to provide an employee

with a notice within ten business days of her first day of employment a notice containing her rate

of pay, the basis thereof, and the regular pay day. If an employer fails to do so, the employee is

entitled to $50 per day, up to a maximum of $5,000. N.Y. Lab. L. § 191-1b (“If any employee is

not provided within ten business days of his or her first day of employment a notice . . ., he or

she may recover in a civil action damages of fifty dollars for each work-day that the violations

occurred or continue to occur, but not to exceed a total of five thousand dollars, together with

costs and reasonable attorney's fees.”). Further, under New York Labor Law § 198-1b,

employers are required to provide their employees with weekly wage statements. If an employer

fails to provide the wage statements, the employee is entitled to $250 per day up to a maximum


2
 Plaintiffs appear to have made a slight error in totaling this amount. The actual amount should
be $246,992.94


                                                 7
          Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 8 of 9




of $5,000. N.Y. Lab. L. § 191-1d (“If any employee is not provided a statement or statements . .

., he or she shall recover in a civil action damages of two hundred fifty dollars for each work day

that the violations occurred or continue to occur, but not to exceed a total of five thousand

dollars, together with costs and reasonable attorney's fees.”)

       Both Arlene and Carlos aver that they never received the required notice or wage

statements, and accordingly, they are each entitled to $10,000 in damages, for a total of $20,000.

Thus, in total, Plaintiffs are entitled to an award of $266,992,62.3

               3.      Attorney’s Fees

       Under FLSA and the NYLL, Defendants are liable for reasonable attorney’s fees.

Counsel has submitted contemporaneous billing records showing that he billed $6,835.50 for

18.2 hours of work at a rate of $375 per hour and for costs associated with this case. Dkt. No. 21

at 7-8. “The Court assesses the reasonableness of a proposed hourly rate by considering the

prevailing market rate for lawyers in the district in which the ruling court sits.” Anthony v.

Franklin First Fin., Ltd., 844 F. Supp. 2d 504, 506 (S.D.N.Y. 2012). Plaintiff’s counsel has not

provided the Court with estimates of the mean hourly rates for attorneys litigating comparable

cases. However, a rate of $375 per hour is within the range typically commanded by

experienced wage and hour litigators. See, e.g., Garcia v. Bad Horse Pizza, Inc., 2017 WL

192955, at *6 (S.D.N.Y. Jan. 18, 2017) (“Courts in this circuit have previously determined that

rates of $400 per hour for partners . . . are reasonable in FLSA cases.”); Yuquilema v.

Manhattan’s Hero Corp., 2014 WL 4207106, at *14 (S.D.N.Y. Aug. 20, 2014) (“Courts in this

District have determined in recent cases that a fee ranging from $250 to $450 is appropriate for




3
 Plaintiffs ask for $276,992.62, which appears to be the result of an error by which they counted
Carlos’ $10,000 in damages for wage and notice violations twice.


                                                  8
           Case 1:20-cv-03913-LJL Document 29 Filed 03/29/21 Page 9 of 9




experienced litigators in wage-and-hour cases.”). Thus, Plaintiffs’ counsel’s fee request is

granted.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs are entitled to a default judgment in the amount of

$266,922.62, plus $6,835.50 in costs, disbursements, and attorney’s fees. If Plaintiffs wish to

correct the apparent oversights in their calculation of the total judgment, they have leave to move

to correct the judgment under Federal Rule of Civil Procedure 60 by April 12, 2021.


       SO ORDERED.


Dated: March 29, 2021                                __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 9
